Citation Nr: 0927725	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  01-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death under the provisions of 38 U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1949 to 
September 1969.  The appellant is the Veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that this issue was previously denied by the 
Board in October 2002 and the decision became final.  
However, at the time of the denial, the evidence did not show 
that the Veteran had been exposed to or can be presumed to 
have been exposed to Agent Orange during active service.  
However, in May 2007, the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR) provided a summary 
based on review of the 1968 unit history for the 2nd Engineer 
Battalion, the Veteran's unit during his period of service in 
Korea.  Based on the findings in this summary which were 
extracted from official service department records, exposure 
to herbicide agents during his service in the demilitarized 
zone (DMZ) in Korea was conceded by VA.  Thus, in accordance 
with 38 C.F.R. § 3.156(c), the Board will consider the issue 
on appeal as an original claim rather than a claim to reopen 
a previously denied claim as is reflected on the title page 
of this decision.   

Also, in January 2009, the Board requested a medical expert 
opinion from an independent oncologist to address questions 
involved in the appellant's appeal and such opinion was 
received in March 2009.  The Board provided the appellant 
with a copy of the opinion in April 2009 and allowed the 
appropriate time for response.  



FINDINGS OF FACT

1.  The Veteran died in October 1999.  The death certificate 
identified the immediate cause of death as metastatic 
adenocarcinoma primary unknown.

2.  The Veteran's metastatic adenocarcinoma has been linked 
by competent medical opinion to his exposure to herbicide 
agents while serving in the demilitarized zone (DMZ) in the 
Republic of Korea.   


CONCLUSION OF LAW

The cause of the Veteran's death was incurred as a result of 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  To the 
extent that there are any notice deficiencies with respect to 
the appellant's claim, such defects will be remedied by the 
AOJ when effectuating the award of benefits.

Analysis

The appellant contends that the Veteran's metastatic 
adenocarcinoma, which caused his death, was due to in-service 
exposure to herbicide agents while stationed in Korea.  She 
also asserts, in the alternative, that the Veteran's cancer 
originated in the respiratory system and that service 
connection for cause of death should be granted on a 
presumptive basis as a disease (i.e., respiratory cancer) 
associated with herbicide agents under 38 C.F.R. § 3.309(e).   

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2008).    

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  Indeed, the death 
certificate notes that the Veteran died in October 1999 of 
metastatic adenocarcinoma primary unknown.  No other cause 
was identified.   

Additionally, the Board finds that the Veteran's metastatic 
adenocarcinoma is related to his period of active service for 
reasons explained below.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002). 

The Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.  

In the present case, the Veteran does not contend and the 
evidence does not show that he had qualifying service in the 
Republic of Vietnam.  Rather, the Veteran's service personnel 
records reflect that the Veteran served in Korea from May 
1950 to August 1951 and from May 1967 to June 1968.  

During his second period of Korean service, the Veteran 
served as a unit supply technician for the Headquarters and 
Headquarters Company, 2nd Engineering Battalion of the 2nd 
Infantry Division.  In May 2007, the JSRRC provided a summary 
of the 1968 unit history submitted by the 2nd Engineer 
Battalion, which confirmed that the unit had major projects 
in the Korean DMZ.  The JSRRC also explained that military 
records revealed that chemical herbicides were used along the 
southern boundary of the DMZ during 1967 to 1969 by Republic 
of Korea Armed Forces as a part of counter-infiltration 
operations and herbicides were applied using hand sprayers 
and M8A2 trailer mounted decontamination apparatus.  The 
JSRRC further wrote that the records stated that Agent Orange 
was used from April 1968 to August 1968.  In light of the 
information provided in the May 2007 summary, VA has conceded 
that the Veteran was exposed to herbicide agents during his 
service in Korea.

Moreover, the Board notes that the Veteran's metastatic 
adenocarcinoma has been linked to in-service herbicide 
exposure.  In this regard, the Board recognizes that the 
Veteran was first diagnosed with metastatic adenocarcinoma 
many years after service and there is conflicting medical 
evidence of record regarding the question of whether the 
Veteran's adenocarcinoma is related to in-service Agent 
Orange exposure.  Consequently, the Board referred this case 
for an independent medical expert opinion in January 2009.

Based on review of the claims folder, the independent 
oncologist (Dr. T.H.) ultimately concluded in his March 2009 
addendum report that he believed that it was as likely as not 
that the Veteran's cancer was causally related to his history 
of herbicide exposure.  As Dr. T.H. has medical expertise in 
the area of oncology and provided sufficient rationale in 
support of his conclusion, the Board affords the opinion 
great probative value in resolving the medical question of 
whether the Veteran's cancer was related to in-service 
herbicide exposure.     

Thus, the cause of the Veteran's death (i.e., metastatic 
adenocarcinoma) is shown to be related to the Veteran's in-
service exposure to herbicide agents for reasons explained 
above.  38 C.F.R. § 3.303(d) (2008); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

Therefore, in consideration of the foregoing, the Board finds 
that service connection for the Veteran's cause of death 
under the provisions of 38 U.S.C.A. § 1310 is warranted and 
the appellant's appeal is granted.    



ORDER

Entitlement to service connection for the Veteran's cause of 
death under the provisions of 38 U.S.C.A. § 1310 is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


